



Amended and Restated Pzena Investment Management, Inc. 2007 Equity Incentive
Plan








As Adopted
by the Board of Directors of
Pzena Investment Management, Inc.
on October 24, 2007
(Amended and restated as of January 31, 2017)








Pzena Investment Management, Inc.
Equity Incentive Plan
 
1.
PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

The purposes of the Pzena Investment Management, Inc. Equity Incentive Plan are
to attract, motivate and retain (a) employees of the Company and any Subsidiary
or Affiliate, (b) independent contractors who provide significant services to
the Company, any Subsidiary or Affiliate and (c) nonemployee directors of the
Company, any Subsidiary or any Affiliate. The Plan is also designed to encourage
stock ownership by such persons, thereby aligning their interest with those of
the Company’s stockholders and to permit the payment of compensation that
qualifies as performance-based compensation under Section 162(m) of the Code.
Pursuant to the provisions hereof, there may be granted stock options (including
“incentive stock options” and “non-qualified stock options”), and other
stock-based awards, including but not limited to restricted stock, restricted
stock units, dividend equivalents, performance units, Stock Appreciation Rights
(payable in cash or shares) and other long-term stock-based or cash-based
Awards. Notwithstanding any provision of the Plan, to the extent that any Award
would be subject to Section 409A of the Code, no such Award may be granted if it
would fail to comply with the requirements set forth in Section 409A of the Code
and any regulations or guidance promulgated thereunder.
2.
DEFINITIONS. For purposes of the Plan, the following terms shall be defined as
set forth below, except as otherwise provided in the Award Terms:



(a)“Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.


(b)“Award” means individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units or Other Stock-Based Awards or
Other Cash-Based Awards.


(c)“Award Terms” means any written agreement, contract, or other instrument or
document evidencing an Award.


(d)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


(e)“Board” means the Board of Directors of the Company.


(f)“Cause” shall mean, with respect to a Grantee, (a) such Grantee being charged
or indicted for a felony involving the Company or any Affiliate’s business, or
being convicted of any other felony (or guilty plea, or nolo contendere plea in
connection therewith), (b) such Grantee’s willfully and materially defrauding
the Company or any Affiliate, or (c) such Grantee’s committing a willful and
material breach of such Grantee’s obligations to protect the Company or any
Affiliate’s confidential information, such Grantee’s obligation of loyalty to
the Company or any Affiliate or such Grantee’s obligation to comply with the
Company or any Affiliate’s Code of Ethics or any other compliance regulations,
policies or procedures, (d) the gross negligence or willful misconduct of such
Grantee in the performance of such Grantee’s duties which gross negligence or
willful misconduct has the purpose, or the reasonable likely effect, of causing
material harm to the Company or any Affiliate, or (e) such Grantee fails to
maintain in good standing any and all licenses, registrations or other permits
necessary for the performance of his duties hereunder. For purposes of the
definition of Cause, “materially,” and “material” shall mean damages caused to
the Company or any Affiliate in excess of $100,000 or any significant damage to
the reputation of the Company or any Affiliate.


1

--------------------------------------------------------------------------------







(g)“Change in Control” shall have the meaning set forth in Section 7(b) hereof.


(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time.


(i)“Committee” means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall be comprised solely of directors
who are (a) “nonemployee directors” under Rule 16b-3 of the Exchange Act, (b)
“outside directors” under Section 162(m) of the Code and (c) “independent
directors” pursuant to New York Stock Exchange requirements.


(j)“Company” means Pzena Investment Management, Inc., a corporation organized
under the laws of the State of Delaware, or any successor corporation.


(k)“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of
the Code.


(l)“Effective Date” means the date that the Plan is effective as set forth in
Section 8(e).


(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.


(n)“Excise Tax” shall have the meaning set forth in Section 7(d) hereof.


(o)“Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean (i) if the Stock is listed for
trading on the New York Stock Exchange, the closing sale price per share of
Stock on the New York Stock Exchange on that date (or, if no closing sale price
is reported, the last reported sale price), (ii) if the Stock is not listed for
trading on the New York Stock Exchange, the closing sale price (or, if no
closing sale price is reported, the last reported sale price) as reported on
that date in composite transactions for the principal national securities
exchange registered pursuant to Section 6(g) of the Exchange Act on which the
Stock is listed, (iii) if the Stock is not so listed on a national securities
exchange, the last quoted bid price for the Stock on that date in the
over-the-counter market as reported by Pink Sheets LLC or a similar
organization, or (iv) if the Stock is not so quoted by Pink Sheets LLC or a
similar organization such value as the Committee, in its sole discretion, shall
determine in good faith.


(p)“Grantee” means a person who, as an employee of or independent contractor or
nonemployee director with respect to the Company, a Subsidiary or an Affiliate,
has been granted an Award under the Plan.


(q)“IPO” means the initial public offering of Stock, as contemplated in the
Company’s prospectus, dated October 24, 2007.


(r)“ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.


(s)“NQSO” means any Option that is designated as a nonqualified stock option.


(t)“Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO.


(u)“Other Cash-Based Award” means an Award granted to a Grantee under Section
6(b)(iv) hereof, including cash awarded as a bonus or upon the attainment of
Performance Goals or otherwise as permitted under the Plan.


(v)“Other Stock-Based Award” means an Award granted to a Grantee pursuant to
Section 6(b)(iv) hereof, that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock
including but not limited to performance units, Stock Appreciation Rights
(payable in cash or shares) or dividend equivalents, each of which may be
subject to the attainment of Performance Goals or a period of continued
employment or other terms and conditions as permitted under the Plan.


(w)“Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or


2

--------------------------------------------------------------------------------





extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital; (xi)
implementation or completion of critical projects or processes; (xii) economic
value created; (xiii) cumulative earnings per share growth; (xiv) operating
margin or profit margin; (xv) common stock price or total stockholder return;
(xvi) cost targets, reductions and savings, productivity and efficiencies;
(xvii) strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;
(xviii) personal professional objectives, including any of the foregoing
performance goals, the implementation of policies and plans, the negotiation of
transactions, the development of long-term business goals, formation of joint
ventures, research or development collaborations, and the completion of other
corporate transactions; and (xix) any combination of, or a specified increase
in, any of the foregoing. Where applicable, the Performance Goals may be
expressed in terms of attaining a specified level of the particular criteria or
the attainment of a percentage increase or decrease in the particular criteria,
and may be applied to one or more of the Company, a Subsidiary or Affiliate, or
a division or strategic business unit of the Company, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be made (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles, if
applicable, and shall be subject to certification by the Committee. The
Committee may provide that the Performance Goals be adjusted to include or
exclude any specified circumstances or events that occurs during a performance
period, including, without limitation by way of example but without limitation
the following: (A) asset write-downs or impairment charges; (B) litigation or
claim judgments or settlements; (C) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; (E) extraordinary
unusual, infrequent or non-recurring items as described in the then-current
accounting principles and/or in management's discussion and analysis of
financial condition and results of operations appearing in the Company's annual
report to stockholders for the applicable year; (F) acquisitions or
divestitures; and (G) foreign exchange gains and losses; (H) gains or losses on
the sale of assets; (I) severance, contract termination and other costs relating
to certain business activities; (J) gains or losses from the early
extinguishment of debt; (K) extraordinary gains and losses; (L) the effect of
any statements issued by the Financial Accounting Standards Board or its
committees; (M) currency fluctuations; (N) expenses related to goodwill and
other intangible assets, stock offerings, stock repurchases and loan loss
provisions; and (O) any changes in the business, operations, corporate
structure, or capital structure of the Company, or manner in which the Company
conducts business. To the extent such inclusions or exclusions affect Awards to
a Covered Employee, they shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility.


(x)“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof and the rules
thereunder, except that such term shall not include (1) the Company or any
Subsidiary corporation, (2) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary corporation, (3)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.


(y)“Plan” means this Pzena Investment Management, Inc. Equity Incentive Plan, as
amended from time to time.


(z)“Plan Year” means a calendar year.


(aa)“Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(ii) that may be subject to certain restrictions and to a risk of
forfeiture.


(bb)    “Restricted Stock Unit” means a right granted to a Grantee under Section
6(b)(iii) of the Plan to receive Stock or cash at the end of a specified period,
which right may be subject to the attainment of Performance Goals in a period of
continued employment or other terms and conditions as permitted under the Plan.


(cc)    “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.


(dd)    “Stock” means shares of Class A common stock, par value $0.01 per share,
of the Company.


3

--------------------------------------------------------------------------------







(ee)    “Stock Appreciation Right” means an Other Stock-Based Award, payable in
cash or stock, that entitles a Grantee upon exercise to the excess of the Fair
Market Value of the Stock underlying the Award over the base price established
in respect of such Stock.


(ff)    “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.


(gg)    “Total Payments” shall have the meaning set forth in Section 7(d)
hereof.


3.
ADMINISTRATION.



(a)The Plan shall be administered by the Committee or, at the discretion of the
Board, the Board, provided that any Award to the Chairman of the Board shall be
subject to ratification by the Board. In the event the Board is the
administrator of the Plan, references herein to the Committee shall be deemed to
include the Board. The Board may from time to time appoint a member or members
of the Committee in substitution for or in addition to the member or members
then in office and may fill vacancies on the Committee however caused. The Board
or the Committee may delegate the ability to grant Awards to employees who are
not subject to potential liability under Section 16(b) of the 1934 Act with
respect to transactions involving equity securities of the Company at the time
any such delegated authority is exercised.


(b)The decision of the Committee as to all questions of interpretation and
application of the Plan shall be final, binding and conclusive on all persons.
The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the power and authority either specifically granted to it under
the Plan or necessary or advisable in the administration of the Plan, including
without limitation, the authority to grant Awards, to determine the persons to
whom and the time or times at which Awards shall be granted, to determine the
type and number of Awards to be granted, the number of shares of Stock to which
an Award may relate and the terms, conditions, restrictions and Performance
Goals relating to any Award; to determine Performance Goals no later than such
time as is required to ensure that an underlying Award which is intended to
comply with the requirements of Section 162(m) of the Code so complies; to
determine whether, to what extent, and under what circumstances an Award may be
settled, canceled, forfeited, accelerated, exchanged, or surrendered (provided
that, unless approved by the Company’s stockholders, no Award shall be settled,
canceled, forfeited, exchanged or surrendered in exchange or otherwise in
consideration for a new Award with a value in excess of the value of such
settled, canceled, forfeited, exchanged or surrendered Award); to make
adjustments in the terms and conditions (including Performance Goals) applicable
to Awards; to construe and interpret the Plan and any Award; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the Award Terms (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any Award Terms
granted hereunder in the manner and to the extent it shall deem expedient to
carry the Plan into effect and shall be the sole and final judge of such
expediency. No Committee member (or member of the Management Committee) shall be
liable for any action or determination made with respect to the Plan or any
Award.


4.
ELIGIBILITY.



(a)Awards may be granted to officers, independent contractors, employees and
nonemployee directors of the Company or of any of its Subsidiaries and
Affiliates; provided, that ISOs shall be granted only to employees (including
officers and directors who are also employees) of the Company, its parent or any
of its Subsidiaries.


(b)No ISO shall be granted to any employee of the Company, its parent or any of
its Subsidiaries if such employee owns, immediately prior to the grant of the
ISO, stock representing more than 10% of the voting power or more than 10% of
the value of all classes of stock of the Company or a parent or a Subsidiary,
unless the purchase price for the stock under such ISO shall be at least 110% of
its Fair Market Value at the time such ISO is granted and the ISO, by its terms,
shall not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of Section
424(d) of the Code shall be controlling.


5.
STOCK SUBJECT TO THE PLAN.



(a)The maximum number of shares of Stock reserved for the grant or settlement of
Awards under the Plan shall be 17,059,658 shares of Stock, and shall be subject
to adjustment as provided herein. The aggregate number of shares of Stock made
subject to Awards granted during any fiscal year to any single individual shall
not exceed 2,000,000 shares of Stock. The


4

--------------------------------------------------------------------------------





maximum number of shares of Stock that may be issued upon exercise of ISOs
granted under the Plan shall be 17,059,658. No nonemployee director may be
granted, in any one fiscal year, Awards with an aggregate maximum value
calculated as their respective date of grant, of more than $500,000.
Determinations made in respect of the limitation set forth in the preceding
sentence shall be made in a manner consistent with Section 162(m) of the Code.
Such shares may, in whole or in part, be authorized but unissued shares or
shares that shall have been or may be reacquired by the Company in the open
market, in private transactions or otherwise. If any shares subject to an Award
are forfeited, canceled, exchanged or surrendered or if an Award otherwise
terminates or expires without a distribution of shares to the Grantee, the
shares of stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan. Notwithstanding the foregoing, shares of
Stock that are exchanged by a Grantee or withheld by the Company as full or
partial payment in connection with any Award under the Plan, as well as any
shares of Stock exchanged by a Grantee or withheld by the Company or any
Subsidiary to satisfy the tax withholding obligations related to any Award under
the Plan, shall not be available for subsequent Awards under the Plan. Upon the
exercise of any Award granted in tandem with any other Awards, such related
Awards shall be canceled to the extent of the number of shares of Stock as to
which the Award is exercised and, notwithstanding the foregoing, such number of
shares shall no longer be available for Awards under the Plan.


(b)Except as provided in any Award Terms or as otherwise provided in the Plan,
in the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of (i)
the number and kind of shares of Stock or other property (including cash) that
may thereafter be issued in connection with Awards or the total number of Awards
issuable under the Plan, (ii) the number and kind of shares of Stock or other
property issued or issuable in respect of outstanding Awards, (iii) the exercise
price, grant price or purchase price relating to any Award, (iv) the Performance
Goals and (v) the individual limitations applicable to Awards; provided that,
with respect to ISOs, any adjustment shall be made in accordance with the
provisions of Section 424(h) of the Code and any regulations or guidance
promulgated thereunder, and provided further that no such adjustment shall cause
any Award hereunder which is or becomes subject to Section 409A of the Code to
fail to comply with the requirements of such section.


6.
SPECIFIC TERMS OF AWARDS.



(a)General. The term of each Award shall be for such period as may be determined
by the Committee. Subject to the terms of the Plan and any applicable Award
Terms, payments to be made by the Company or a Subsidiary or Affiliate upon the
grant, maturation, or exercise of an Award may be made in such forms as the
Committee shall determine at the date of grant or thereafter, including, without
limitation, cash, Stock, or other property, and may be made in a single payment
or transfer, in installments, or, subject to the requirements of Section 409A of
the Code, on a deferred basis.


(b)Awards. The Committee is authorized to grant to Grantees the following
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee shall determine the terms and conditions of such Awards.
(i)
Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

(A)
The Award Terms evidencing the grant of an Option under the Plan shall designate
the Option as an ISO or an NQSO.



(B)
The exercise price per share of Stock purchasable under an Option shall be
determined by the Committee, but in no event shall the exercise price of an
Option per share of Stock be less than the Fair Market Value of a share of Stock
as of the date of grant of such Option. The purchase price of Stock as to which
an Option is exercised shall be paid in full at the time of exercise; payment
may be made in cash, which may be paid by check, or other instrument acceptable
to the Company, or, with the consent of the Committee, in shares of Stock,
valued at the Fair Market Value on the date of exercise (including shares of
Stock that otherwise would be distributed to the Grantee upon exercise of the
Option), or if there were no sales on such date, on the next preceding day on
which there were sales or (if permitted by the Committee and subject to such
terms and conditions as it may determine) by surrender of outstanding Awards
under the Plan, or the Committee may permit such payment of exercise price by
any other method it deems satisfactory in its discretion. In addition, subject
to applicable law and pursuant to procedures approved by the Committee, payment
of the exercise price may be made through the sale of Stock acquired on exercise



5

--------------------------------------------------------------------------------





of the Option, valued at Fair Market Value on the date of exercise, sufficient
to pay for such Stock (together with, if requested by the Company, the amount of
federal, state or local withholding taxes payable by Grantee by reason of such
exercise). Any amount necessary to satisfy applicable federal, state or local
tax withholding requirements shall be paid promptly upon notification of the
amount due. The Committee may permit such amount of tax withholding to be paid
in shares of Stock previously owned by the employee, or a portion of the shares
of Stock that otherwise would be distributed to such employee upon exercise of
the Option, or a combination of cash and shares of such Stock.


(C)
Options shall be exercisable over the exercise period (which shall not exceed
ten years from the date of grant), at such times and upon such conditions as the
Committee may determine, as reflected in the Award Terms; provided that, the
Committee shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. An Option may be exercised to the extent of any
or all full shares of Stock as to which the Option has become exercisable, by
giving written notice of such exercise to the Committee or its designated agent.

(D)
Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Options granted to such Grantee, to the
extent that they are exercisable at the time of such termination, shall remain
exercisable for such period as may be provided in the applicable Award Terms,
but in no event following the expiration of their term. The treatment of any
Option that is unexercisable as of the date of such termination shall be as set
forth in the applicable Award Terms.



(E)
Options may be subject to such other conditions including, but not limited to,
restrictions on transferability of, or provisions for recovery of, the shares
acquired upon exercise of such Options (or proceeds of sale thereof), as the
Committee may prescribe in its discretion or as may be required by applicable
law.



(ii)
Restricted Stock.



(A)
The Committee may grant Awards of Restricted Stock, alone or in tandem with
other Awards under the Plan, subject to such restrictions, terms and conditions,
as the Committee shall determine in its sole discretion and as shall be
evidenced by the applicable Award Terms (provided that any such Award is subject
to the vesting requirements described herein). The vesting of a Restricted Stock
Award granted under the Plan may be conditioned upon the completion of a
specified period of employment or service with the Company or any Subsidiary or
Affiliate, upon the attainment of specified Performance Goals, and/or upon such
other criteria as the Committee may determine in its sole discretion.



(B)
The Committee shall determine the price, which, to the extent required by law,
shall not be less than par value of the Stock, to be paid by the Grantee for
each share of Restricted Stock or unrestricted stock or stock units subject to
the Award. Each Award Terms with respect to such stock award shall set forth the
amount (if any) to be paid by the Grantee with respect to such Award and when
and under what circumstances such payment is required to be made.



(C)
Except as provided in the applicable Award Terms, no shares of Stock underlying
a Restricted Stock Award may be assigned, transferred, or otherwise encumbered
or disposed of by the Grantee until such shares of Stock have vested in
accordance with the terms of such Award.



(D)
If and to the extent that the applicable Award Terms may so provide, a Grantee
shall have the right to vote and receive dividends on Restricted Stock granted
under the Plan. Unless otherwise provided in the applicable Award Terms, any
Stock received as a dividend on or in connection with a stock split of the
shares of Stock underlying a Restricted Stock Award shall be subject to the same
restrictions as the shares of Stock underlying such Restricted Stock Award.



6

--------------------------------------------------------------------------------







(E)
Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Restricted Stock granted to such Grantee
shall be subject to the terms and conditions specified in the applicable Award
Terms.



(iii)
Restricted Stock Units. The Committee is authorized to grant Restricted Stock
Units to Grantees, subject to the following terms and conditions:



(A)
At the time of the grant of Restricted Stock Units, the Committee may impose
such restrictions or conditions to the vesting of such Awards as it, in its
discretion, deems appropriate, including, but not limited to, the achievement of
Performance Goals. The Committee shall have the authority to accelerate the
settlement of any outstanding award of Restricted Stock Units at such time and
under such circumstances as it, in its sole discretion, deems appropriate,
subject to the requirements of Section 409A of the Code.



(B)
Unless otherwise provided in Award Terms or except as otherwise provided in the
Plan, upon the vesting of a Restricted Stock Unit there shall be delivered to
the Grantee, as soon as practicable following the date on which such Award (or
any portion thereof) vests (but in any event within such period as is required
to avoid the imposition of a tax under Section 409A of the Code), that number of
shares of Stock equal to the number of Restricted Stock Units becoming so
vested.



(C)
Subject to the requirements of Section 409A of the Code, an Award of Restricted
Stock Units may provide the Grantee with the right to receive dividend
equivalent payments with respect to Stock subject to the Award (both before and
after the Stock subject to the Award is earned or vested), which payments may be
either made currently or credited to an account for the Grantee, and may be
settled in cash or Stock, as determined by the Committee. Any such settlements
and any such crediting of dividend equivalents may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.



(D)
Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Restricted Stock Units granted to such
Grantee shall be subject to the terms and conditions specified in the applicable
Award Terms.



(iv)
Other Stock-Based or Cash-Based Awards.



(A)
The Committee is authorized to grant Awards to Grantees in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee to be
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of such Awards, consistent with the terms of the Plan, at
the date of grant or thereafter, including the Performance Goals and performance
periods. Stock or other securities or property delivered pursuant to an Award in
the nature of a purchase right granted under this Section 6(b)(iv) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.



(B)
The maximum value of the aggregate payment that any Grantee may receive with
respect to Other Cash-Based Awards pursuant to this Section 6(b)(iv) in respect
of any annual performance period is $15 million and for any other performance
period in excess of one year, such amount multiplied by a fraction, the
numerator of which is the number of months in the performance period and the
denominator of which is twelve. No payment shall be made to a Covered Employee
prior to the certification by the Committee that the Performance Goals have been
attained. The Committee may establish such other rules applicable to the Other
Stock- or Cash-Based Awards to the extent not inconsistent with Section 162(m)
of the Code.



(C)
Payments earned in respect of any Cash-Based Award may be decreased or, with
respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the



7

--------------------------------------------------------------------------------





Committee based on such factors as it deems appropriate. Notwithstanding the
foregoing, any Awards may be adjusted in accordance with Section 5(b) hereof.


7.
CHANGE IN CONTROL PROVISIONS.



(a)Unless otherwise determined by the Committee or evidenced in an applicable
Award Terms or employment or other agreement, in the event of a Change in
Control, the Committee shall have the discretion, exercisable either in advance
of such Change in Control or at the time thereof, to provide for one or more of
the following:


(i)
the continuation of outstanding Awards after the Change in Control without
change;



(ii)
the cash-out of outstanding Options as of the time of the transaction as part of
the transaction for an amount equal to the difference between the price that
would have been paid for the shares of Stock subject to such outstanding Options
if such Options were exercised upon the closing of such transaction and the
exercise price of such outstanding Options; provided that if the exercise price
of the Options exceeds the price that would have been paid for the shares of
Stock subject to the outstanding Options if such Options were exercised upon the
closing of the transaction, then such Options may be cancelled without making a
payment to the Optionees;



(iii)
the expiration of the exercise period for outstanding Options upon the closing
of the transaction;



(iv)
the cancellation of outstanding Restricted Stock, Restricted Stock Units and/or
Other Stock-Based Awards and payment to the Grantees holding such Awards equal
to the value of the underlying shares of Stock as of the closing date of the
transaction, in such form and at such time as the Committee shall determine;



(v)
a requirement that the buyer in the transaction assume outstanding Options
and/or Restricted Stock and/or Restricted Stock Units;



(vi)
a requirement that the buyer in the transaction substitute outstanding Options
with comparable options to purchase the equity interests of the buyer or its
parent and/or substitute outstanding Restricted Stock Units and/or Other
Stock-Based Awards with comparable restricted stock or units of the buyer or its
parent; and



(vii)
the acceleration of outstanding Options, Restricted Stock Units and Other
Stock-Based Awards.



Notwithstanding any other provision of the Plan, in the event of a Change in
Control in which the consideration paid to the holders of shares of Stock is
solely cash, the Committee may, in its discretion, provide that each Award
shall, upon the occurrence of a Change in Control, be canceled in exchange for a
payment in an amount equal to (i) the excess of the consideration paid per share
of Stock in the Change in Control over the exercise or purchase price (if any)
per share of Stock subject to the Award multiplied by (ii) the number of Shares
granted under the Award.


(b)A “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:


(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (I) of paragraph (iii)
below; or



(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or



8

--------------------------------------------------------------------------------







(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (I) a merger or consolidation which results in (A) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (B) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (II) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or



(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (i) at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (ii) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.



(c)Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.


(d)Unless otherwise provided by the Committee or set forth in a Grantee’s Award
Terms, notwithstanding the provisions of the Plan, in the event that any payment
or benefit received or to be received by the Grantee in connection with a Change
in Control or the termination of the Grantee’s employment or service (whether
pursuant to the terms of the Plan or any other plan, arrangement or agreement
with the Company, any Subsidiary, any Affiliate, any Person whose actions result
in a Change in Control or any Person affiliated with the Company or such Person)
(all such payments and benefits, “Total Payments”) would be subject (in whole or
part), to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, arrangement or agreement,
the payment or benefit to be received by the Grantee upon a Change in Control
shall be reduced to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments).


8.
GENERAL PROVISIONS.



(a)Nontransferability, Deferrals and Settlements. Unless otherwise determined by
the Committee or provided in an Award Terms, Awards shall not be transferable by
a Grantee except by will or the laws of descent and distribution and shall be
exercisable during the lifetime of a Grantee only by such Grantee or his
guardian or legal representative. Notwithstanding the foregoing, any transfer of
Awards to independent third parties for cash consideration without stockholder
approval is


9

--------------------------------------------------------------------------------





prohibited. Any Award shall be null and void and without effect upon any
attempted assignment or transfer, except as herein provided, including without
limitation any purported assignment, whether voluntary or by operation of law,
pledge, hypothecation or other disposition, attachment, divorce, trustee process
or similar process, whether legal or equitable, upon such Award. The Committee
may require or permit Grantees to elect to defer the issuance of shares of Stock
(with settlement in cash or Stock as may be determined by the Committee or
elected by the Grantee in accordance with procedures established by the
Committee), or the settlement of Awards in cash under such rules and procedures
as established under the Plan to the extent that such deferral complies with
Section 409A of the Code and any regulations or guidance promulgated thereunder.
It may also provide that deferred settlements include the payment or crediting
of interest, dividends or dividend equivalents on the deferral amounts.


(b)No Right to Continued Employment, etc. Nothing in the Plan or in any Award
granted or any Award Terms, promissory note or other agreement entered into
pursuant hereto shall confer upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Terms, promissory note or other agreement or to interfere with or limit in any
way the right of the Company or any such Subsidiary or Affiliate to terminate
such Grantee’s employment or service.


(c)Clawback. If a Grantee engages in misconduct (as defined herein), the
Grantee: (i) forfeits the right to receive any future Awards or other
equity-based incentive compensation under the Plan; and (ii) the Company may
demand repayment of any Awards or cash payments already received by a Grantee,
including without limitation repayment due to making retroactive adjustments to
any Awards or cash payments already received by a Grantee under the Plan where
such Award or cash payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement as a
result of misconduct by the Grantee. The Grantee shall be required to provide
repayment within ten (10) days following such written demand. For the purposes
of the Plan, “misconduct” means (i) Grantee’s employment or service is
terminated for Cause, or (ii) the breach of a noncompete or confidentiality
covenant set out in the employment agreement between the Grantee and the Company
or an Affiliate, or (iii) the Company has been required to prepare an accounting
restatement due to material noncompliance, as a result of fraud or misconduct,
with any financial reporting requirement under the securities laws, and the
Committee has determined in its sole discretion that the Grantee: (A) had
knowledge of the material noncompliance or the circumstances that gave rise to
such noncompliance and failed to take reasonable steps to bring it to the
attention of appropriate individuals within the Company; or (B) personally and
knowingly engaged in practices which materially contributed to the circumstances
that enabled a material noncompliance to occur.


(d)Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property with a Fair Market Value not in excess of the minimum amount required
to be withheld (except as otherwise determined by the Committee in its sole
discretion) and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.


(e)Effective Date; Stockholder Approval; Amendment and Termination. The Plan was
originally approved by the Company’s stockholders and effective on October 24,
2007 (the “Effective Date”) and was later amended and restated as of May 19,
2009. The Pzena Investment Management, Inc. Equity Incentive Plan (as Amended
and Restated as of January 31, 2017) shall be effective upon its approval by the
Company’s stockholders at its Annual Meeting of Stockholders to be held on May
23, 2017 (or, if the vote on the Plan is postponed, such other date on which a
stockholders’ meeting to vote to approve the Plan occurs). If the Plan, as
amended and restated, is not so approved, then the Plan, as in effect
immediately prior to such Annual Meeting, shall remain in effect. The Board may
amend, alter or discontinue the Plan, but no amendment, alteration, or
discontinuation shall be made that would impair the rights of a Grantee under
any Award theretofore granted without such Grantee’s consent, or that without
the approval of the stockholders (as described below) would, except as provided
in Section 5, increase the total number of shares of Stock reserved for the
purpose of the Plan. In addition, stockholder approval shall be required with
respect to any amendment that materially increases benefits provided under the
Plan or materially alters the eligibility provisions of the Plan or with respect
to which stockholder approval is required under the rules of any stock exchange
on which Stock is then listed. Unless earlier terminated by the Board pursuant
to the provisions of the Plan, the Plan shall terminate on the tenth anniversary
of the Effective Date, or, if the stockholders approve an amendment and
restatement of the Plan, the tenth anniversary of such approval. No Awards shall
be granted under the Plan after such termination date.


(f)No Rights to Awards; No Stockholder Rights. No individual shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. No individual shall have any right to an
Award or to payment or settlement under any Award unless and until the Committee
or its designee shall have determined that


10

--------------------------------------------------------------------------------





an Award or payment or settlement is to be made. Except as provided specifically
herein, a Grantee or a transferee of an Award shall have no rights as a
stockholder with respect to any shares covered by the Award until the date of
the issuance of such shares.


(g)Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.


(h)No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.


(i)Regulations and Other Approvals.


(i)
The obligation of the Company to sell or deliver Stock with respect to any Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.



(ii)
Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

 
(iii)
In the event that the disposition of Stock acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act of
1933, as amended (the “Securities Act”), and is not otherwise exempt from such
registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a Grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such Grantee is acquired for investment only and not with a view to
distribution.



(j)Section 409A.


(i)
The Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. To the extent that an Award,
issuance and/or payment is subject to Section 409A of the Code, (I)
distributions shall only be made in a manner and upon an event permitted under
Section 409A of the Code, (II) payments to be made upon a termination of
employment or service shall only be made upon a “separation from service” under
Section 409A of the Code, (III) unless the Grant specifies otherwise, each
installment payment shall be treated as a separate payment for purposes of
Section 409A of the Code, and (IV) in no event shall a Grantee, directly or
indirectly, designate the calendar year in which a distribution is made except
in accordance with Section 409A of the Code.



(ii)
Any provision of the Plan that would cause an Award, issuance and/or payment to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by applicable law). Any Award that is
subject to Section 409A of the Code and that is to be distributed to a Key
Employee (as defined below) upon separation from service shall be administered
so that any distribution with respect to such Award shall be postponed for six
months following the date of the Grantee’s separation from service, if required
by Section 409A of the Code. If a distribution is delayed pursuant to Section
409A of the Code, the distribution shall be paid within 15 days after the end of
the six-month period. If the Grantee dies during such six-month period, any
postponed amounts shall be paid within 90 days of the Grantee’s death. The
determination of Key Employees, including the number and identity of persons
considered Key Employees and the identification date, shall be



11

--------------------------------------------------------------------------------





made by the Committee or its delegate each year in accordance with Code Section
416(i) and the “specified employee” requirements of Section 409A of the Code.


(k)Section 162(m). Notwithstanding any provision of the Plan or any Award Terms
to the contrary, if an Award under the Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of the Plan or the Award Terms
would prevent such Award from so qualifying, such provision shall be
administered, interpreted and construed to carry out such intention (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).


(l)Disclaimer. Although it is the intent of the Company that the Plan and Awards
hereunder, to the extent the Committee deems appropriate and to the extent
applicable, comply with Rule 16b-3 and Sections 162(m), 409A and 422 of the
Code: (a) none of the Company, the Board, the Committee, or any other person
warrants that any Award under the Plan will qualify for favorable tax treatment
under any provision of the federal, state, local or non-United States law; and
(b) in no event shall any member of the Board or the Committee or the Company
(or its employees, officers or directors) have any liability to any Grantee (or
any other Person) due to the failure of an Award to satisfy the requirements of
Rule 16b-3 or Section 162(m), 409A or 422 of the Code or for any tax, interest,
or penalties the Grantee might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.


(m)Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.




12